Citation Nr: 0827192	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  96-30 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUES

1.  Entitlement to an increase in a 20 percent rating for a 
low back disability.   
 
2.  Entitlement to an increase in a 10 percent rating for 
asthma.   
 
3.  Entitlement to an initial higher (compensable) rating for 
acne.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1982 to 
September 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 RO rating decision 
that denied service connection for post-traumatic stress 
disorder (PTSD), depression, and for acne vulgaris of the 
face.  By this decision, the RO also denied an increase in a 
10 percent rating for a low back disability and denied an 
increased (compensable) rating for asthma.  

A February 1999 RO decision increased the rating for the 
veteran's service-connected low back disability to 20 
percent, effective May 17, 1993, and increased the rating for 
his service-connected asthma to 10 percent, effective May 17, 
1993.  However, as those grants do not represent a total 
grant of benefits sought on appeal, the claims for increased 
ratings remain before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).  

A December 2003 RO decision granted service connection and a 
50 percent rating for PTSD with depression, effective 
December 27, 1994.  Therefore, the issues of entitlement to 
service connection for PTSD and for depression are no longer 
on appeal.  

An April 2004 RO decision granted service connection and a 
noncompensable rating for acne, effective December 27, 1994.  
Therefore, the issue of entitlement to service connection for 
acne is also no longer on appeal.  

In September 2004, the Board remanded this appeal to schedule 
the veteran for a Travel Board hearing at the RO.  In 
February 2005, the veteran testified at a Travel Board 
hearing at the RO.  In August 1995, the Board remanded this 
appeal for further development.  

The issues of entitlement to an increase in a 10 percent 
rating for asthma and entitlement to an initial higher 
(compensable) rating for acne are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The veteran's service-connected low back disability (lumbar 
pain syndrome status post thoracolumbar scoliosis) is 
manifested by no more than moderate intervertebral disc 
syndrome, with incapacitating episodes having a total 
duration of at least two weeks, but less than four weeks, 
during the past 12 months; no more than moderate limitation 
of low back motion or lumbosacral strain with muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilaterally, in a standing position; and no more than 
forward flexion of the thoracolumbar spine to 60 degrees or 
less, limitation of combined range of motion of the 
thoracolumbar spine to 120 degrees or less, or muscle spasm 
(or guarding) severe enough to result in an abnormal gait, 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Ankylosis has not been shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5289, 
5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5242, 5243 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  Also, a general 
notification that the claimant may submit any other evidence 
he has in his possession that may be relevant to the claim.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 
37 (2008), that for a claim for increased compensation, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores, supra.  Further, under Vazquez, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in December 2003 and August 2005 letters, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claims.  The case was last readjudicated in March 2008.  

Additionally, the Board finds it pertinent that at the 
February 2005 Board hearing, the veteran specifically 
discussed her low back pain, X-rays regarding her back, her 
scoliosis and lordosis, and suffering from radiation of pain 
down her legs (which she described in detail).  She also 
stated that she had problems with bending, stooping, and 
lifting, and that she had not lost a lot of time from work 
due to her low back problems because she was so dedicated to 
her job.  The Board also notes that the August 2005 Board 
remand specifically referred to the changes in rating 
schedule for evaluating spine disabilities during the 
pendency of this appeal.  Additionally, the veteran has 
submitted numerous statements, as well as lay statements, 
describing her low back problems in detail.  For example, in 
her November 1995 notice of disagreement, she referred to 
experiencing muscle spasms and continued back pain.  Further, 
the Board notes that the veteran has undergone numerous 
examinations in which her symptomatology was discussed in 
relation to the rating criteria.  For example, at the most 
recent December 2005 examination, the veteran indicated that 
she had not been ordered on strict bed rest, but that she had 
to take sick leave approximately twice a month, in reference 
to whether she suffered incapacitating episodes.  The Board 
finds that for the above reasons, the veteran had actual 
knowledge of the criteria for her service-connected low back 
disability.  Therefore, a remand for additional notification 
regarding criteria with which the veteran is already quite 
familiar would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
veteran's service medical records; post-service private and 
VA treatment records; VA examination reports; examination 
reports for the VA (performed by QTC Medical Services); lay 
statements; and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain as to this claim, there is 
no additional notice that should be provided, and there has 
been a complete review of all the evidence without prejudice 
to the veteran.  As such, there is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of these matters 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).



Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes:  her contentions and hearing 
testimony; service medical records; post-service private and 
VA treatment records; VA examination reports; examination 
reports for the VA (performed by QTC Medical Services); and 
lay statements.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In Fenderson v. West, 12 
Vet.App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

The rating schedule for evaluating spine disabilities changed 
during the pendency of this appeal.  Either the old or new 
rating criteria may apply, whichever are more favorable to 
the veteran, although the new criteria are only applicable 
since their effective date.  VAOPGCPREC 3-2000, 65 Fed. Reg. 
33422 (2000).

Arthritis, due to trauma, substantiated by x-ray finding, is 
to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2007).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (limitation of 
motion of lumbar spine), in effect prior to September 26, 
2003, severe limitation of motion warrants a 40 percent 
evaluation, moderate limitation of motion of the lumbar spine 
warrants a 20 percent evaluation, and slight limitation of 
motion of the lumbar spine warrants a 10 percent evaluation.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (lumbosacral 
strain), in effect prior to September 26, 2003, severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  Lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, 
unilaterally, in the standing position, warrants a 20 percent 
evaluation.  With characteristic pain on motion, a 10 percent 
evaluation is warranted and with slight subjective symptoms 
only, a noncompensable evaluation is warranted.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5289 (ankylosis of 
the lumbar spine), in effect prior to September 26, 2003, a 
50 percent evaluation is warranted if ankylosis of the lumbar 
spine is unfavorable and a 40 percent evaluation is warranted 
if favorable. 

The Board has also evaluated the veteran's condition under 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (intervertebral disc 
syndrome).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(intervertebral disc syndrome), in effect prior to September 
23, 2002, pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warrants a 60 percent evaluation.  Severe intervertebral disc 
syndrome, with recurring attacks and with intermittent 
relief, warrants a 40 percent evaluation.  Moderate 
intervertebral disc syndrome with recurring attacks warrants 
a 20 percent evaluation, mild intervertebral disc syndrome 
warrants a 10 percent evaluation, and postoperative cured 
intervertebral disc syndrome is noncompensable. 

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Using the criteria effective September 23, 2002, for 
evaluating intervertebral disc syndrome, with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted.  
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted, with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted, with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months, a 10 percent 
evaluation is warranted.

Using the criteria effective September 23, 2002, under 
Diagnostic Code 5293, an "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (in effect from September 23, 2002 until September 
26, 2003)

The regulations regarding diseases of and injuries to the 
spine, to include intervertebral disc syndrome, were again 
revised effective September 26, 2003.  Under these 
regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R.  § 4.25.  The new criterion applies 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 
(2007), unfavorable ankylosis of the entire spine warrants a 
100 percent evaluation.  With unfavorable ankylosis of the 
entire thoracolumbar spine, a 50 percent evaluation is 
warranted. Forward flexion of the thoracolumbar spine of 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine, warrants a 40 percent evaluation.  

When (1) forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; (2) 
when the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees; or (3) with muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, a 20 percent evaluation is 
warranted.  

Under the currently effective criteria, VA is to evaluate 
any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  The VA is to 
round each range of motion measurement to the nearest five 
degrees.

For VA compensation purposes, "unfavorable ankylosis" is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  The VA is to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

Under the current criteria, in rating intervertebral disc 
syndrome based on incapacitating episodes, with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted, with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.

For purposes of assigning evaluations under Diagnostic Code 
5243, an "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

Private and VA treatment records dated from November 1994 to 
July 1995 show that the veteran was treated for numerous 
disorders.  

A September 1995 VA spine examination report noted that the 
veteran had a history of low back pain that was, in part, 
related to kyphoscoliosis and aggravated during training and 
active duty during her military service.  The examiner 
reported that the veteran had full range of motion of the 
joints and that straight leg raising was normal, bilaterally.  
The examiner stated that the veteran was able to achieve 90 
degrees of elevation.  It was noted that the Babinski signs 
were absent and that the Romberg sign was negative.  The 
examiner indicated that the veteran's cerebellar and 
extrapyramidal neurological examinations were both within 
normal limits.  The examiner commented that, in conclusion, 
the veteran had a history of mechanical low back pain which 
was service-related.  

Private and VA treatment records dated from September 1995 to 
July 1998 show that the veteran was treated for disorders 
including her low back disability.  A September 1995 
treatment entry from P. C. Hugh, D.O., related an assessment 
that included lumbosacral strain.  An October 1997 private 
treatment report from a chiropractor indicated that the 
veteran was seen in November 1995 and was diagnosed with 
chronic lumbar sprain/strain, facet syndrome, and lumbago.  
It was noted that since that time, the veteran had been 
treated for numerous complaints of back pain and stiffness.  
The chiropractor stated that the veteran received temporary 
relief with treatment, but that her pain would return.  The 
chiropractor reported that due to the severity and chronicity 
of the veteran's condition, her ability to perform activities 
of daily living was being affected.  It was noted that it was 
expected that the veteran would need periodic short-term 
treatment in the future.  

An August 1998 general medical examination report for the VA 
(performed by QTC Medical Services) noted that the veteran 
continued to have pain in the upper and lower back.  It was 
reported that she had weakness, fatigue, lack of endurance, 
and stiffness.  The veteran indicated that she frequently had 
sharp pains radiating down to her left leg.  She stated that 
the pain was constant and that it was aggravated by prolonged 
sitting, stooping, walking, and bending.  She reported that 
she had been in constant pain and that she had a flare-up 
everyday which she described as horrible.  The veteran 
indicated that the flare-ups could last for days and weeks.  
It was noted that overuse of the spine such as sitting, 
stooping, playing ball, walking, and bending, would make the 
flare-ups occur.  She stated that she was not taking 
medication to relieve the pain and that she was only 
undergoing chiropractic treatments to alleviate the flare-
ups.  The veteran reported that she could not lift or carry 
anything heavy when she was having a flare-up.  She also 
indicated that she had been receiving chiropractic care for 
her back since 1995.  It was noted that she could perform 
personal needs such as dressing, brushing teeth, showering, 
cooking, walking, driving, and shopping.  The veteran stated 
that she could not take out the trash, push a lawnmower, 
climb stairs or do gardening, and that she could not lift 
anything heavy.  She noted that her usual occupation was 
nursing in a clinic and that she had been there for 15 years.  

The examiner reported that the veteran had pain with motion 
of the neck and lower back.  The examiner indicated that no 
muscle spasms were appreciated and that there was no 
weakness.  It was noted that there was tenderness in the 
cervical and lumbosacral area in the midline.  The examiner 
stated that the musculature of the veteran's back was normal 
and that there was slight kyphosis with increased lumbar 
lordosis.  The examiner reported that there was no apparent 
scoliosis.  As to range of motion, the examiner indicated 
that flexion was decreased at 40 degrees and that extension 
was decreased to 0 degrees.  It was noted that right and left 
lateral flexion was 15/25 degrees.  The examiner stated that 
there was pain with movement of the veteran's spine.  As to 
the neurological examination, the examiner indicated that the 
veteran's motor function and sensory and reflexes were all 
within normal limits.  The examiner reported that there was 
no generalized muscle weakness or wasting.  The diagnoses 
included lumbar pain syndrome, status post thoracic lumbar 
scoliosis.  The examiner commented that the veteran's usual 
occupation was as a nurse, that she would not be able to sit 
in one position for more than two hours without changing 
position, and that she would not be able to do heavy lifting, 
carrying or turning heavy objects.  The examiner remarked 
that the veteran could take off her socks and that she could 
do light housework like washing dishes, cooking, and dusting.  
It was noted that she would not be able to take the trash to 
the curb, carry heavy bags, or drive long distances.  

VA treatment records dated from July 1999 to June 2000 show 
continuing treatment.  

A June 2000 examination report for the VA (performed by QTC 
Medical Services) noted that the veteran reported that she 
had pain that was constant in the lower part of the spine 
with radiation to the left lower extremity.  She indicated 
that there was some tingling and numbness in the left foot.  
It was noted that there was no stool or urinary incontinence.  
The veteran stated that the pain was aggravated by sitting 
more than 15 minutes and with running for two miles.  She 
reported that the pain was relieved by chiropractic 
manipulations which provided temporary relief.  She indicated 
that she did not use any analgesic or non-steroidal 
medications.  It was noted that the veteran was a licensed 
visiting nurse, that she currently worked in the mental 
health department of the VA, and that she had been working 
there since she was a civilian.   

The examiner reported that the veteran got into and out of 
her chair without difficulty and that she was also able to 
climb onto and off of the examining table without difficulty.  
It was noted that the veteran's gait was normal and that she 
did not use any assistive devices for ambulation.  The 
examiner stated that the veteran's leg lengths, from the 
anterior superior iliac spine to the medial malleolus, were 
88 cm on the right and 88 cm on the left.  The examiner 
indicated that the veteran had pain on flexion of the lumbar 
spine and that there was mild muscle spasm on both sides of 
the spine.  The examiner stated, however, that there was no 
weakness.  It was noted that there was tenderness mainly on 
both sides of the paraspinal lumbar area and that there was 
mild scoliosis on the right.  The examiner indicated that 
straight leg raising tests were positive at 40 degrees on the 
right and 45 degrees on the left.  The examiner reported that 
the veteran's lumbar flexion was 80 degrees with pain and 
that her extension was 35 degrees with pain.  It was noted 
that right and left lateral flexion were both 30 degrees with 
pain and that right and left lateral rotation were 30 degrees 
with pain.  The examiner stated that there was no fatigue, 
weakness, or lack of endurance and that the pain seemed to be 
the major functional impact.  The examiner noted that the 
veteran did not have any constitutional symptoms of 
arthritis, such as anemia, weight loss, fever, or skin 
disorders.  

The examiner reported that examination of the veteran's feet 
did not reveal any signs of abnormal weight bearing.  It was 
noted that the veteran reported that she was unable to walk 
on her tiptoes and heels because it caused a lot of pain in 
her back.  As to the neurologic examination, the examiner 
reported that deep tendon reflexes were +2 in the upper 
extremities and +2 in the lower extremities.  The Babinski 
sign was negative, bilaterally.  The examiner stated that 
peripheral pulses were equal, bilaterally, and that cranial 
nerves II through XII were grossly intact.  It was noted that 
there was no evidence of loss of strength or atrophy in the 
veteran's upper or lower extremities and that her muscle 
strength was 5/5 in the upper and lower extremities, 
bilaterally.  The examiner reported that there was no 
evidence of loss of sensation in the upper or lower 
extremities.  The examiner noted that an X-ray of the 
veteran's lumbosacral spine was normal.  The diagnoses 
included status post thoracolumbar scoliosis and lumbar 
strain.  The examiner commented that although the physical 
examination of the veteran's lumbar spine revealed limitation 
of motion and a positive straight leg raising test, the 
lumbar spine X-ray was normal.  The examiner remarked that he 
was considering that the veteran might be exaggerating her 
complaints and that, therefore, he still gave her a diagnosis 
of lumbar strain.  

VA treatment record dated from July 2000 to December 2003 
show treatment for multiple disorders including treatment for 
low back problems.  A private statement from L. M. Stricke, 
M.D., received in January 2004, noted that the veteran could 
perform limited work.  

A January 2004 examination report for the VA (performed by 
QTC Medical Services) noted that the veteran reported that 
seeing a chiropractor for some relief and physical therapy 
for her lower back pain did not improve her condition.  She 
stated that she had pain and stiffness ten times per day that 
would sometimes last for one to two hours or up to a week.  
She indicated that the pain traveled down her left leg and 
hip and that it was aching, pressing, and sharp.  The veteran 
described the pain as an 8 out of 10 and noted that it was 
brought on by physical activity, food, and sitting, as well 
as spontaneously.  She stated that her pain was alleviated by 
Naprosyn, physical therapy, and by messages.  She related 
that she could perform her daily functions at a slow, 
moderate, pace during flare-ups.  It was noted that no bed 
rest was recommended and that there had been time lost from 
work since 1994 or 1995.  

The examiner reported that the examination of the veteran's 
thoracolumbar spine was normal in appearance.  The examiner 
stated that range of motion was normal and that there was no 
"DeLuca" issue.  It was noted that there was no disc 
syndrome present and that there was no ankylosis.  The 
examiner indicated that the veteran did not have bowel or 
bladder dysfunction.  As to range of motion of the veteran's 
thoracolumbar spine, the examiner indicated that flexion was 
90 degrees without pain and extension was 30 degrees without 
pain.  The examiner noted that the right and left lateral 
flexion was 30 degrees, bilaterally, without pain and that 
right and left rotation was 45 degrees, bilaterally, without 
pain.  The examiner indicated that all such motion was 
normal.  As to the neurological examination, the examiner 
indicated that the veteran's peripheral nerves were normal.  
The examiner stated that the veteran's peripheral nerves were 
intact in both her upper and lower extremities.  The examiner 
reported that the veteran's motor strength was 4+/5 due to 
pain in the bilateral hamstring quadriceps.  The examiner 
indicated that reflexes were absent in the veteran's lower 
extremities.  It was noted that an X-ray of the lumbar spine 
showed mild levoscoliosis and that an X-ray of the 
thoracolumbar spine was normal.  As to diagnoses, the 
examiner indicated that for the established diagnosis of 
lumbosacral pain syndrome, status post thoracolumbar 
scoliosis, the diagnosis was lumbosacral pain syndrome due to 
thoracolumbar scoliosis, mild by X-ray.  

In a March 2004 addendum to the January 2004 examination 
report for the VA (performed by QTC Medical Services), the 
examiner indicated the range of motion of the veteran's range 
of motion of the thoracolumbar spine was not limited by pain, 
fatigue, weakness, lack of endurance, or incoordination.  The 
examiner commented that for the established diagnosis of 
lumbosacral pain syndrome status post thoracolumbar 
scoliosis, the diagnosis was lumbosacral pain syndrome due to 
lumbar scoliosis.  The examiner remarked that objective 
findings included mild lumbar scoliosis by X-ray with range 
of motion currently full with no DeLuca issues.  It was noted 
that the veteran was currently undergoing physical therapy 
and that she was on pain medication.  The examiner stated 
that there was no radiculopathy.  

The most recent December 2005 VA respiratory and spine 
examination report referred to the veteran's medical history 
in detail.  The veteran reported that she had chronic pain 
located in the mid lower back with radiation to her left 
buttock and down the posterior aspect of her left leg to her 
heel.  She described the pain as sharp with occasional 
burning and tingling.  It was noted that the veteran rated 
the pain as a 4/10 increasing to an 8-9/10 during flare-ups.  
She stated that she had flare-ups two to three times a day 
that would last from thirty to sixty minutes.  She indicated 
that sitting longer than ten to fifteen minutes, bending, 
lifting objects greater than 20 pounds, prolonged standing, 
and walking, caused the flare-ups.  The veteran noted that 
she would stand and stretch which would somewhat temporarily 
relieve the pain along with Tylenol or Advil for pain.  She 
stated that she did not like to any medications and that she 
had not been on Gabapentin for over one year.  It was noted 
that the veteran denied an increase in back pain associated 
with depression.  The veteran indicated that she was more 
depressed because of the chronicity of her pain and the 
frustrations of not obtaining lasting relief.  

The veteran reported that she had not been ordered to be on a 
strict bed rest in the past twelve months, but that she had 
taken off from work (sick-leave) approximately twice a month 
(24 days) in the past year because of back pain.  She 
indicated that she had urinary symptoms of urgency and 
incontinence times six in the past year.  It was noted that 
she also reported constipation, but no stool incontinence.  
The veteran denied any fever or weight loss and reported that 
she had a back brace that was severely dirty and that she did 
not wear it.  She indicated that she did not use any 
ambulatory aids such as canes or walkers.  She reported that 
she could walk one to two blocks before requiring rest 
because of pain.  The veteran stated that she had fallen 
eight times in the past year because of loss of balance and 
back pain.  She stated that it felt like her left leg went 
out.  It was noted that the veteran had not had any surgery 
on her back.  She indicated that she worked full-time as a 
licensed visiting nurse at a VA hospital and that her job did 
not require heavy lifting, pushing, or pulling.  The veteran 
reported that she was able to rest during the flare-ups.  She 
also stated that her back condition prevented her from 
participating in any sports.  She related that she avoided 
running, dancing, hiking, bowling, golf, softball, 
basketball, and heavy household work.  

The examiner reported that the veteran was right-hand 
dominant, that her posture was erect, and that her gait was 
antalgic with a left-sided limp.  The examiner indicated that 
the veteran got in and out of the chair without difficulty 
and that she was able to climb onto and off of the 
examination table without difficulty.  It was noted that 
there was no back brace or lumbosacral support.  The examiner 
stated that there was no erythema, ecchymosis, scars, masses, 
swelling, atrophy, or loss of lumbosacral lordosis.  The 
examiner reported that the veteran had positive levo-
scoliosis with thoracic convexity at the apex around T10 with 
increased thoracic kyphosis.  It was noted that there was no 
leg length discrepancy.  The examiner indicated that the 
veteran had difficult toe ambulation (S1) and no difficult 
heel ambulation (L4-L5).  The examiner stated that the 
veteran had tenderness on palpation over the mid spinous 
process and paravertebral muscles of L1-L5.  The examiner 
noted that there were no muscle spasms.  

As to active/passive range of motion, the examiner indicated 
that forward flexion was 0 to 80/0 to 85 degrees where 0 to 
95 was normal.  The examiner stated that extension was 0 to 
30/0 to 40 degrees where 0 to 35 degrees was normal.  It was 
noted that lateral flexion was 0 to 40/0 to 40 degrees, 
bilaterally, where 0 to 40 degrees was normal and that 
lateral rotation was 0to 35/0to 35 degrees, bilaterally, 
where 0 to 35 degrees was normal.  The examiner noted that he 
asked the veteran to repetitively flex/extend her back ten 
times and that she was able to perform that task six times, 
but stopped because of pain.  The examiner indicated that 
range of motion of the veteran's back was limited by pain at 
80 degrees forward flexion and 30 degrees extension.  The 
examiner stated that the veteran made an honest effort in the 
range of motion studies, as evidenced by white knuckles 
during the studies.  It was noted that the endpoint of range 
of motion, unless otherwise indicated, was secondary to pain 
as evidenced by painful grimaces, flinching, and/or verbal 
exclamation of pain.  The examiner indicated that the pain 
had the major functional impact and that there was no 
weakness, gross incoordination, or awkward/excess motion 
demonstrated.  The examiner indicated that there was no 
atrophy or ankylosis in the thoracic or lumbosacral spine.  

The examiner indicated that the veteran's muscle strength in 
her lower extremities was 5/5, bilaterally, and that deep 
tendon reflexes were 1+/2+ at the patella and Achilles 
tendons, bilaterally.  The examiner reported that the 
veteran's distal pulses were 2+/2+, bilaterally.  The 
examiner stated that the veteran had diminished sensation to 
light touch and pinprick over the left lower leg below the 
knee affecting the left medial leg/medial foot (big toe) (L3, 
L4); the left lateral leg/mid foot (dorsal and ventral) (L5); 
and the left lateral dorsal and ventral foot (S1).  The 
examiner indicated that there was a negative Waddell's sign 
and a positive straight leg raising (Lasegue sign) on the 
right at 45 degrees and on the left at 70 degrees.  

The diagnoses included mechanical low back pain secondary to 
intervertebral disc syndrome, manifested by mild disc 
degeneration at L5-S1 with minimal posterior disc bulge 
without spinal canal or foraminal narrowing, and left lower 
leg radiculopathy and limitation of motion secondary to pain.  
The examiner commented that the nature of the veteran's low 
back pain from May 1993 to the present was intervertebral 
disc syndrome manifested by disc degeneration at L5-S1 with 
minimal posterior disc bulge without spinal canal or 
foraminal narrowing.  The examiner indicated that based on 
the electromyography findings in November 2000 of 
"unremarkable" and incomplete (the veteran aborted the 
study prematurely declining to have the paraspinal muscles 
surveyed), and the absence of muscle atrophy, he believed 
that the severity of the veteran's low back pain from May 
1993 to the present was likely mild.  The examiner remarked 
that the daily stresses involved with twisting, turning, 
lifting, and bending were concentrated in the veteran's lower 
back and that such was the part of the spine that was most 
likely to be injured and become of a source of pain.  

An October 2006 VA treatment entry referred to further 
treatment for the veteran's low back disability.  

Based on the medical evidence, the Board finds that the 
veteran's service-connected low back disability is not more 
than 20 percent disabling.  The Board observes that the old 
criteria of Diagnostic Code 5293 for intervertebral disc 
syndrome contemplate consideration of limitation of motion 
and pain on use of the low back, factors which the Board has 
taken into account when assigning a rating.  See VAOPGCPREC 
36-97, 63 Fed. Reg. 31262 (1998).  The Board notes that the 
medical evidence as a whole fails to show signs of more than 
moderate intervertebral disc syndrome, with recurring 
attacks, as required for a higher rating under the old 
criteria.  As noted above, the most recent December 2005 VA 
respiratory and spine examination report indicated that the 
veteran's muscle strength in her lower extremities was 5/5, 
bilaterally, and that deep tendon reflexes were 1+/2+ at the 
patella and Achilles tendons, bilaterally.  The examiner 
reported that the veteran's distal pulses were 2+/2+, 
bilaterally.  The examiner also stated that the veteran had 
diminished sensation to light touch and pinprick over the 
left lower leg below the knee affecting the left medial 
leg/medial foot (big toe) (L3, L4); the left lateral leg/mid 
foot (dorsal and ventral) (L5); and the left lateral dorsal 
and ventral foot (S1).  The examiner indicated that there was 
a negative Waddell's sign and a positive straight leg raising 
(Lasegue sign) on the right at 45 degrees and on the left at 
70 degrees.  The examiner also noted that there were no 
muscle spasms.  The examiner further commented that the 
nature of the veteran's low back pain from May 1993 to the 
present was intervertebral disc syndrome manifested by mild 
disc degeneration at L5-S1 with minimal posterior disc bulge 
without spinal canal or foraminal narrowing, and that the 
severity of the veteran's low back pain during that time was 
mild.  

Additionally, the Board observes that the January 2004 
examination report for the VA (performed by QTC Medical 
Services), to include the March 2004 addendum, noted that the 
veteran's peripheral nerves were normal, that her strength 
was 4+/5 due to pain in the bilateral hamstring quadriceps, 
and that her flexes were absent in the lower extremities.  
The June 2000 examination report for the VA (performed by QTC 
Medical Services) indicated that that veteran's deep tendon 
reflexes were +2 in the upper extremities and +2 in the lower 
extremities, that the Babinski sign was negative, 
bilaterally, and that her peripheral pulses were equal, 
bilaterally.  It was noted that there was no evidence of loss 
of strength or atrophy in the veteran's upper or lower 
extremities and that her muscle strength was 5/5 in the upper 
and lower extremities, bilaterally.  The examiner reported 
that there was no evidence of loss of sensation in the lower 
extremities.  The Board notes that the prior August 1998 
general medical examination report for the VA (performed by 
QTC Medical Services) and the September 1995 VA spine 
examination report indicated lesser symptomatology.  The 
Board finds that severe intervertebral disc syndrome, with 
recurring attacks and intermittent relief, as required for a 
40 percent rating under the old criteria, has not been shown.  
The examinations and recent treatment entries clearly provide 
negative evidence against this claim.  

As to the new criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007), 
it is questionable whether during any recent 12 month period 
there have been any "incapacitating episodes" as defined by 
the regulation as a result of the veteran's service-connected 
low back disability, and clearly any such incapacitating 
episodes have totaled less than four weeks during the past 12 
months.  In fact, the most recent December 2005 VA 
respiratory and spine examination report specifically noted 
that the veteran reported that she had not been ordered to be 
on a strict bed rest in the past twelve months, but that she 
had taken off from work (sick-leave) approximately twice a 
month (24 days) in the past year because of back pain.  A 
duration of incapacitating episodes of four or more weeks 
would be required during the past 12 months for a higher 40 
percent rating under such criteria.  

The new criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005), also 
permit alternatively rating intervertebral disc syndrome 
based on separate evaluations under orthopedic and 
neurological codes.  No ratable neurologic disability is 
shown to be the result of the veteran's service-connected 
lumbar disability by the most recent medical evidence of 
record.  

Under the old criteria of Diagnostic Code 5292 for limitation 
of lumbar motion, a higher 40 percent rating requires severe 
limitation of motion.  The Board finds that severe limitation 
of motion is not shown by the evidence of record, to include 
all the examination reports noted above.  The veteran's 
limitation of motion is no more than moderate and is 
indicative of the present 20 percent rating.  A greater level 
of limitation of motion would be required to constitute 
"severe" limitation of motion and warrant a higher rating.  
Even when the effects of pain are considered, such is not 
more than 20 percent disabling under the old criteria of 
Diagnostic Codes 5003, 5010, 5292.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, 
the medical evidence indicates that the veteran's lumbar 
spine is not ankylosed (i.e., fixed in one position), and 
thus a higher 40 percent rating under the old criteria of 
Diagnostic Code 5289 is not in order.  

Under the old criteria of Diagnostic Code 5295 for 
lumbosacral strain, no more than a 20 percent rating would be 
warranted.  In order for a 40 percent rating to be warranted, 
the evidence must show that the veteran had severe 
lumbosacral strain.  Severe lumbosacral strain is clearly not 
shown by the evidence of record.  For example, the veteran 
has not been shown to have symptoms such as listing of the 
whole spine to the opposite side, marked limitation of 
forward bending in a standing position, and a positive 
Goldthwaite's sign, which are some of the symptoms indicative 
of such a rating.  No abnormal mobility on forced motion is 
shown.

As to the new criteria of 38 C.F.R. § 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242 (2004), the evidence fails to 
indicate favorable ankylosis of the entire thoracolumbar 
spine, or forward flexion of the thoracolumbar spine of 30 
degrees or less, as required for a 40 percent rating.  For 
example, the December 2005 VA respiratory and spine 
examination report showed flexion of 0 to 80/0 to 85 degrees 
and no ankylosis.  Therefore, no more than a 20 percent 
rating could be granted under those criteria.  The evidence 
does not show any ankylosis of the spine.

In terms of any neurological manifestations, the most 
appropriate neurologic code is Diagnostic Code 8520 for 
impairment of the sciatic nerve.  The medical evidence fails 
to indicate the presence of sciatica.  Therefore any rating 
pursuant to Diagnostic Code 8520 would not be appropriate.  

Addressing the merits of the claim above, the Board has 
considered all potential applicable diagnostic codes.  No 
diagnostic code, however, provides a basis for a higher 
rating.  The Board has also considered whether the record 
raises the matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the 
rating schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
Although there are references to the veteran losing time from 
work due to her low back disability, there is no competent 
current evidence of record that the disability at issue would 
currently cause a "marked" interference with employment or 
require frequent hospitalizations or otherwise produce 
unrecognized impairment suggesting extraschedular 
consideration is indicated.  

As the preponderance of the evidence is against the claim for 
an increased rating for the veteran's low back disability, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

An increased rating for a low back disability is denied.  


REMAND

The remaining issue on appeal is entitlement to an increase 
in a 10 percent rating for asthma.  The Board finds that 
there is a further VA duty to assist the veteran in 
developing evidence pertinent to her claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The veteran was last afforded a VA respiratory examination in 
December 2005.  The diagnoses included exercise induced 
asthma in remission.  There was no indication that pulmonary 
function tests were performed at that time.  

The Board observes that pulmonary function testing that 
includes FEV-1 and FEV-1/FVC is necessary for rating the 
veteran's asthma under the appropriate diagnostic criteria.  
See 38 C.F.R. § 4.97, Diagnostic Code 6602.  Therefore, the 
Board finds that a new examination is necessary.  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Additionally, the Board notes that an April 2004 RO decision 
granted service connection and a noncompensable rating for 
acne, effective December 27, 1994.  In February 2005, the 
veteran expressed her disagreement with that determination.  
The Board notes that the RO has not issued a statement of the 
case as to the issue of entitlement to an initial higher 
(compensable) rating for acne.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus this 
claim is being remanded for issuance of a statement of the 
case and to give the veteran the opportunity to complete an 
appeal. 38 U.S.C.A. § 7105 (West 2005); 38 C.F.R. § 19.26 
(2005); See Manlincon v. West, 12 Vet.App. 238 (1999).  

Finally, the Board finds that the veteran should be provided 
with notice as required by Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008) and Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Thus, on remand the RO should also provide 
corrective VCAA notice.  

Accordingly, the case is REMANDED for the following:  

1.  The RO should provide the veteran 
with corrective VCAA notice that is 
compliant with the requirements of 
Vazquez-Flores v. Peak and 
Dingess/Hartman, cited above.   

2.  Ask the veteran to identify all other 
medical providers who have treated her for 
asthma since October 2006.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already in the claims folder.   
Additionally, relevant VA treatment 
records dating since October 2006 should 
be obtained.  

3.  Schedule the veteran for a VA 
respiratory examination to determine the 
severity of disability due to her service-
connected asthma.  The claims folder must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All signs and symptoms 
necessary for rating the veteran's 
service-connected asthma should be 
reported in detail.  All necessary tests 
and studies are to be performed, including 
pulmonary function tests.  It is essential 
that the pulmonary function study contain 
the full range of results necessary to 
rate the disability under the diagnostic 
criteria (FEV-1, FEV- 1/FVC).  

4.  Issue a statement of the case (SOC) 
to the veteran on the issue of 
entitlement to an initial higher 
(compensable) rating for acne.  If, and 
only if, the veteran completes an appeal 
of this issue, the RO should return the 
case to the Board for appellate review of 
the issue.  

5.  Thereafter, readjudicate the claim for 
entitlement to an increase in a 10 percent 
rating for asthma.  If any benefit sought 
on appeal remains denied, issue a 
supplemental statement of the case to the 
veteran, and provide an opportunity to 
respond before the case is returned to the 
Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of her claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. 
§ 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


